Citation Nr: 1634837	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-28 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969, with confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2014, the Board remanded this matter for further evidentiary development.


FINDING OF FACT

The evidence is in at least equipoise as to whether the Veteran's hypertension manifested to a compensable degree within a year of active service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for hypertension on a presumptive basis have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein, further discussion of the VCAA is not necessary at this time.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.             § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran has been diagnosed with hypertension, including on the March 2014 VA examination.  He has thus met the current disability requirement.

In a March 2014 statement, the Veteran stated that he was diagnosed with high blood pressure by a doctor in Boston in either 1969 or 1970.  The Veteran further elaborated that he was working in a restaurant in Boston at that time and that a friend commented that the Veteran looked flushed while at work.  The Veteran then underwent a physical examination by his friend, who was a doctor, where he was told that he had high blood pressure.  The Veteran recounted that the physician asked if the Veteran was willing to control his high blood pressure without medication, including by limiting sodium intake and discontinuing his use of tobacco products.

The Board notes that the March 2014 VA examiner wrote that the Veteran was diagnosed with hypertension in about 1972.  The report, however, does not cast doubt on the Veteran's report that he was diagnosed with high blood pressure in either 1969 or 1970, within a year of service.  Indeed, the narrative report of the VA examination contains essentially the same recollection that the Veteran provided in his March 2014 statement.  The only discernable difference is that the Veteran noted that he was diagnosed with high blood pressure around age 30.  This appears to have led the examiner to conclude that hypertension was diagnosed in about 1972 (when the Veteran was actually 30 years old).  The Veteran, however, has explained that the diagnosis was made in either 1969 or 1970 (the Veteran was born in 1942, making him about 30 years old during those years).  The Board finds that the Veteran's statement that he was diagnosed with hypertension in either 1969 or 1970 (within a year of service) credible and not internally inconsistent with the information he provided to the VA examiner.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

Further, while treatment records from that time are not available, the Veteran was told at that time that his blood pressure was "out of line" and the March 2014 VA examiner seemed to confirm (and did not dispute) the fact that the Veteran was diagnosed with hypertension (as opposed to assessed with having high blood pressure).  Significantly, the main rationale for the March 2014 VA examiner's conclusion that the Veteran's hypertension was not related to his diabetes was that the hypertension had manifested decades before the diabetes diagnosis, i.e., the hypertension had manifested when the Veteran said he had been told by the doctor in Massachusetts he had high blood pressure.  The statements of the Veteran combined with the rationale of the March 2014 VA examiner constitute competent, credible and probative evidence that hypertension manifested to a compensable degree within a year of separation from service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (a diagnosis of hypertension requires systolic blood pressure of predominantly 160mm or more and a 10 percent compensable rating requires a systolic blood pressure of predominantly 160mm or more).  

The evidence is thus at least evenly balanced as to whether the Veteran has met the criteria for service connection based on the presumption of service connection for chronic diseases.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension is warranted on a presumptive basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for hypertension is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


